Title: Thomas Jefferson to Mary Page, 4 March 1811
From: Jefferson, Thomas
To: Page, Mary


          
            Dear Madam
            Monticello Mar. 4. 1811.
          
           Your favor of Jan. 2. by some unusual course of the post was near a month before it reached this place, to which a further delay has been added by my absence of upwards of a month from home, to which I returned but two days ago. I make it among my first duties to acknolege it’s reciept, to offer this apology for so late a reply, and to give you assurances of the pleasure I should recieve from any act of service, I could render any member of my late friend’s family. his merit, & my estimation of it authorised him to count on any attentions which his friends could render to his family.  to my wishes however of being useful, my present situation is not friendly, and the want of a more particular knoledge of mr J. T. Page’s views, acquirements & habits of life, render it difficult even to suggest any openings for occupation which might suit him. you mention the place of a clerk as one he would be willing to undertake. there are at Washington a great number of clerkships in the offices of the departments of the government, which offer an easy service, and salaries equal to the maintenance of a single man. I know also however that the vacancies in them are not frequent & the competitors numerous.  the friendship of the President, I am sure would induce him to befriend your son, in case of any vacancy. should he prefer the occupation of the law in the Western country, one of those you mention as within his view, it would certainly make him more independant & contented. his success in that would depend on himself alone and would open a prospect of bettering his situation. in the army & navy offer frequent openings for appointment, in which again we might count on the friendship of the President. if any thing which either my self or my friends can do may aid him in any pursuit wherein our agency can be used, I freely tender every good office I can render him, and avail my self with great pleasure of this occasion of renewing to you the assurances of my friendship & attachment & offering the homage of my sincere & high respect
          
            Th:
            Jefferson
        